  2:19-cv-00263-RMG-MGB             Date Filed 01/30/19     Entry Number 1       Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 EQUAL EMPLOYMENT                               )          C.A. No. 2:19-cv-00263-RMG-MGB
 OPPORTUNITY COMMISSION,                        )
                                                )
                Plaintiff,                      )
                                                )             COMPLAINT AND
        v.                                      )           JURY TRIAL DEMAND
                                                )
 MASSEY SERVICES, INC.,                         )
                                                )
                Defendant.                      )
                                                )

       This is an action under Title I of the Americans with Disabilities Act of 1990 (“ADA”) as

amended, and Title I of the Civil Rights Act of 1991 to correct unlawful employment practices

based on a disability and retaliation, and to provide appropriate relief to Annie Mitchell

(“Mitchell”), who was adversely affected by such practices. The U.S. Equal Employment

Opportunity Commission (the “Commission” or “EEOC”) alleges that Defendant Massey

Services, Inc. (“Defendant”) discriminated against Mitchell when it denied her request for an

accommodation and discharged her employment because of her disability, in violation of the ADA.

The EEOC further alleges that Defendant refused to rehire Mitchell for her previous position

because of her disability and in retaliation for her requesting a reasonable accommodation for her

disability, also in violation of the ADA.

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the ADA,

42 U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) and (3) of Title VII of




                                                1
  2:19-cv-00263-RMG-MGB             Date Filed 01/30/19     Entry Number 1       Page 2 of 10




the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e-5(f)(1) and (3) and

2000e-6, and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.       The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the District of South Carolina, Charleston

Division. Venue is proper in this Court under 28 U.S.C. § 1391.

                                            PARTIES

       3.       Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation, and

enforcement of Title I of the ADA and is expressly authorized to bring this action by Section

107(a) and Section 503(c) of the ADA, 42 U.S.C. § 12117(a) and § 12203(c), which incorporate

by reference Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

       4.       That upon information and belief, Defendant is a domestic profit corporation with

its primary place of business located in North Charleston, South Carolina.

       5.       That, at all relevant times, Defendant has continuously been doing business in the

State of South Carolina and the city of North Charleston, and has continuously maintained at least

15 employees.

       6.       At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce within the meaning of Section 101(5) of the ADA, 42 U.S.C. §

12111(5), and Section 101(7) of the ADA, 42 U.S.C. § 12111(7), which incorporate by reference

Sections 701(g) and (h) of Title VII, 42 U.S.C. § 2000e(g) and (h).

       7.       At all relevant times, Defendant has been a covered entity under Section 101(2) of

the ADA, 42 U.S.C. § 12111(2).




                                                2
  2:19-cv-00263-RMG-MGB             Date Filed 01/30/19       Entry Number 1        Page 3 of 10




                             ADMINISTRATIVE PROCEDURES

       8.      More than thirty days prior to the institution of this lawsuit, Mitchell filed a Charge

of Discrimination with the Commission alleging violations of the ADA by Defendant.

       9.      On September 20, 2018, the Commission issued to Defendant a Letter of

Determination finding reasonable cause to believe that the ADA was violated and inviting

Defendant to join with the Commission in informal methods of conciliation to endeavor to

eliminate the unlawful employment practices and provide appropriate relief.

       10.     On October 31, 2018, the Commission issued to Defendant a Notice of Failure of

Conciliation advising Defendant that the Commission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission.

       11.     All conditions precedent to the institution of this lawsuit have been fulfilled.

                                  STATEMENT OF CLAIMS

       12.     Since on or about August 2016, Defendant has engaged in unlawful employment

practices in violation of Section 102 of Title I of the ADA, 42 U.S.C. §12112(a) and (b).

       13.     Mitchell is a qualified individual with a disability under Sections 3 and 101(8) of

the ADA, 42 U.S.C. §§ 12102 and 12111(8). Mitchell has a physical impairment, diverticulitis,

that substantially limits her in the operation of major bodily functions, including functions of the

digestive system.

       14.     Defendant terminated Mitchell’s employment because of her physical impairment.

       15.     Mitchell requested a reasonable accommodation of medical leave, Defendant knew

of Mitchell’s disability at the time she requested the accommodation, but Defendant failed to

provide the requested accommodation or any alternative accommodation for Mitchell’s disability.




                                                 3
  2:19-cv-00263-RMG-MGB            Date Filed 01/30/19     Entry Number 1       Page 4 of 10




       16.     On May 12, 2016, Mitchell applied for the position of Office Manager at

Defendant’s Charleston Service Center via the website CareerBuilder.com.

       17.     On May 24, 2016, she attended a job fair and discussed her application with

Defendant’s Recruiter who agreed to set up an interview with Defendant.

       18.     On May 25, 2016, Mitchell met with Defendant’s Regional Manager and then

underwent a series of pre-employment assessments. On June 15, 2016, Mitchell met with the

Regional Manager for a second time. On June 28, 2016, Mitchell had a third interview with the

Regional Manager and received a conditional offer pending the results of a drug screen and

physical examination.

       19.     The Regional Manager communicated to Mitchell during one of their meetings that

Defendant was a solid company, that even when Defendant expanded through acquisitions, it

strived to retain all employees, and that he was not aware of the company ever implementing any

reduction in force or layoff.

       20.     Mitchell began her employment with Defendant on July 11, 2016, earning wages

at a rate of $15.00 per hour.

       21.     As part of Defendant’s onboarding process, Mitchell received hands-on training

during a three-week period. An administrative trainer facilitated the training at the Charleston

Service Center for two weeks. Then, the Office Manager, in Defendant’s Columbia Service

Center, provided Mitchell with training for an additional week.

       22.     Mitchell’s job duties included answering customer calls, preparing a Daily

Operating Report by 10:00 a.m., making bank deposits by 2:00 p.m., processing accounts payable

vouchers daily, preparing and posting allowances, refunds and adjustments, and ordering supplies,

among other things.




                                                4
  2:19-cv-00263-RMG-MGB              Date Filed 01/30/19     Entry Number 1       Page 5 of 10




        23.     The Charleston Service Center was staffed by Mitchell, her direct supervisor, who

was also the Service Manager, and a Service Technician.

        24.     During Mitchell’s first week in the role of Office Manager, Defendant was actively

recruiting applicants for the Charleston Service Center and exploring a potential move to a more

attractive and visible office location.

        25.     Defendant’s Regional Manager had also visited several potential sites and inquired

if driving to a new location would be problematic for Mitchell, and she stated that it would not.

        26.     On August 22, 2016, Mitchell experienced a medical emergency prior to reporting

for work at 8:00 a.m.

        27.     By 10:00 a.m., Mitchell was still having medical issues, therefore, she informed her

supervisor and Defendant’s Corporate Trainer that she was experiencing medical issues and

needed to go to a hospital emergency room.

        28.     Shortly after Mitchell was admitted to the hospital for treatment, she called her

supervisor and the Office Manager in the Columbia office to notify them of her condition. Mitchell

advised that she had been admitted to the hospital for treatment, and that she would keep Defendant

posted on her condition.

        29.     On August 23, 2016, Defendant’s Benefits Manager called Mitchell. Mitchell

returned her call and informed her that she had bleeding in her colon, that she was still undergoing

medical evaluation, and that she was uncertain as to how long she would remain in the hospital.

Mitchell assured the Benefits Manager that she would keep her apprised of her condition.

        30.     The next day, on August 24, 2016, the Benefits Manager called to advise Mitchell

that she was not eligible for FMLA and, therefore, her employment was terminated effective

August 23, 2016.




                                                 5
  2:19-cv-00263-RMG-MGB             Date Filed 01/30/19      Entry Number 1       Page 6 of 10




       31.     The Benefits Manager further advised Mitchell that she would email Mitchell her

termination letter and the FMLA forms to be completed by her medical provider and stated that

Mitchell could return to her position if she submitted the completed forms to Defendant within

thirty (30) days.

       32.     On August 26, 2016, Mitchell received the termination letter and FMLA forms

from Defendant. The termination letter stated specifically, that Mitchell [was] ineligible for

FMLA, and, as a result, her services were terminated effective August 23, 2016. The letter also

stated that Mitchell should complete the FMLA forms and return them to Defendant.

       33.     Prior to her discharge from the hospital on August 27, 2016, attending physician

Dr. Julian Sora (“Dr. Sora”) completed Mitchell’s FMLA forms.

       34.     In the Return to Work Certification form, Dr. Sora indicated that Mitchell was able

to perform the essential functions of her job with no restrictions and that she was released to work

effective September 5, 2016.

       35.     In the Certification of Health Care Provider for Employee’s Serious Health

Condition, Dr. Sora indicated that Mitchell’s condition commenced on August 23, 2016, that the

probable duration of the condition was lifelong, that the condition may cause episodic flare-ups

periodically preventing Mitchell from performing her job functions, and that it is medically

necessary for her to be absent from work during the flare-ups as her condition may require hospital

admission or surgery.

       36.     Dr. Sora certified in a separate document that Mitchell was expected to return to

work on September 5, 2016.

       37.     On August 29, 2016, Mitchell submitted the completed FMLA forms and the

doctor’s note indicating a return to work date of September 5, 2016 to Defendant.




                                                 6
  2:19-cv-00263-RMG-MGB            Date Filed 01/30/19       Entry Number 1         Page 7 of 10




       38.     On August 30, 2016, Administrative Training Director recommended, via email,

that Defendant eliminate the Office Manager position at the Charleston Service Center and that it

not retain Mitchell.

       39.     Later that day, a Defendant executive responded to the Training Manager’s

recommendations by stating that an Office Manager was necessary because Defendant was in

negotiations with a business that would add $60,000 to $75,000 per month in that particular market.

       40.     On September 2, 2016, Defendant’s Benefits Manager called Mitchell and

informed her that the Office Manager position was being eliminated due to a reduction in force

because the amount of business generated by the Charleston Service Center did not support the

need for an Office Manager.

       41.     Shortly thereafter, Mitchell contacted Defendant’s HR Assistant and HR Manager

to obtain an updated termination letter reflecting that she was laid off. Mitchell was advised that

an updated letter would be issued. However, she never received an updated termination letter.

       42.     On November 17, 2016, Mitchell came across a Defendant Recruiter at a job fair.

She inquired as to the status of the Office Manager position at the Charleston Service Center and

learned that it remained vacant.

       43.     Mitchell explained to the Recruiter the events that led to her discharge including

her medical condition, expressed interest in the position, and asked if she needed to re-apply.

       44.     The Recruiter advised Mitchell that it would not be necessary for her to re-apply

and that he would discuss her interest with the Regional Manager and get back to her regarding

next steps.

       45.     On December 2, 2016, Mitchell contacted the Recruiter to follow up on her

application and asked if there was additional information that she could provide.




                                                 7
  2:19-cv-00263-RMG-MGB             Date Filed 01/30/19       Entry Number 1     Page 8 of 10




       46.     On December 3, 2016, the Recruiter responded that he had spoken with

Defendant’s Regional Manager about her rehire and the Regional Manager stated that he would

reach out to Human Resources. Mitchell never heard back from Defendant.

       47.     On January 5, 2017, Defendant hired another applicant as Office Manager for its

Charleston Service Center.      However, the employee resigned without notice shortly after

beginning to work for Defendant.

       48.     On January 24, 2017, Defendant’s District Manager inquired internally about

rehiring Mitchell. However, no one reached out to Mitchell about coming back to work.

       49.     On February 24, 2017, Mitchell saw the Office Manager position advertised on the

job search website ziprecruiter.com. Mitchell then visited Defendant’s website and confirmed it

was seeking an Office Manager for its Charleston Service Center.

       50.     Mitchell did not re-apply because she had just gone through the application process

and was advised by the Recruiter that it was not necessary.

       51.     At the time of her application, Mitchell was qualified for the job as Office Manager

and could perform the essential functions of that job with or without a reasonable accommodation.

       52.     The effect of the practice(s) complained of above has been to deprive Mitchell of

equal employment opportunities and, otherwise, adversely affect her status as an employee

because of her disability and because she exercised her rights under the ADA by making a request

for a reasonable accommodation.

       53.     The unlawful employment practices complained of above were intentional.

       54.     The unlawful employment practices complained of above were done with malice

or with reckless indifference to the federally protected rights of Mitchell.




                                                  8
  2:19-cv-00263-RMG-MGB              Date Filed 01/30/19     Entry Number 1       Page 9 of 10




                                     PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining Defendant, its officers, successors, assigns

and all other persons in active concert or participation with it, from denying reasonable

accommodations to employees with disabilities, terminating the employment of employees with

disabilities, retaliating against employees due to their disability status, and/or because they

engaged in protected activity under the ADA, and engaging in any other employment practices

that discriminate on the basis of disability.

       B.      Order Defendant to institute and carry out policies, practices, and programs which

provide equal employment opportunities for all employees with disabilities, and which eradicate

the effects of its past and present unlawful employment practices.

       C.      Order Defendant to make Mitchell whole by providing appropriate back pay with

pre-judgment interest, front pay, in amounts to be determined at trial, and other affirmative relief

necessary to eradicate the effects of its unlawful employment practices.

       D.      Order Defendant to make Mitchell whole by providing compensation for past and

future pecuniary losses resulting from the unlawful employment practices described above, in an

amount to be determined at trial.

       E.      Order Defendant to make Mitchell whole by providing compensation for past and

future non-pecuniary losses resulting from the unlawful employment practices described above,

including emotional pain and suffering, loss of enjoyment of life, inconvenience, anxiety, stress,

and humiliation, in amounts to be determined at trial.

       F.      Order Defendant to pay punitive damages to Mitchell for its malicious and/or

reckless conduct described above, in an amount to be determined at trial.




                                                 9
  2:19-cv-00263-RMG-MGB            Date Filed 01/30/19      Entry Number 1       Page 10 of 10




        G.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        H.     Award the Commission its costs in this action.

                                    JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its Complaint.

 DATED this the 30th day of January, 2019.

                                                  Respectfully submitted:

                                                  U.S. EQUAL EMPLOYMENT
                                                  OPPORTUNITY COMMISSION

                                                  JAMES L. LEE
                                                  Acting General Counsel

                                                  GWENDOLYN YOUNG REAMS
                                                  Associate General Counsel

                                                  ANTONETTE SEWELL
                                                  Regional Attorney
                                                  Atlanta District Office
                                                  100 Alabama St., SW, Suite 4R30
                                                  Atlanta, Georgia 30303

                                                  LAKISHA DUCKETT ZIMBABWE
                                                  Supervisory Trial Attorney
                                                  Atlanta District Office

                                                  s/ Rachael S. Steenbergh-Tideswell   .
                                                  RACHAEL S. STEENBERGH-TIDESWELL
                                                  South Carolina Federal Bar No. 10867
                                                  Senior Trial Attorney
                                                  Charlotte District Office
                                                  129 West Trade Street, Suite 400
                                                  Charlotte, North Carolina 28202
                                                  Telephone: (704) 954-6472
                                                  Facsimile: (704) 954-6412
                                                  Email: rachael.steenbergh@eeoc.gov

                                                  ATTORNEYS FOR PLAINTIFF




                                                10
